Citation Nr: 1420616	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  06-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1964 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2012, the Board granted the appeal for an initial rating in excess of 50 percent disabling for service-connected PTSD and assigned a 70 percent initial rating for the entire rating period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney asserted that the Court should vacate the Board's May 2012 decision because it failed to provide an adequate statement of reasons or bases to support its decision to deny an initial rating in excess of 70 percent.  

In a December 2013 Memorandum Decision, the Court vacated the Board's May 2012 decision to the extent it did not grant a rating in excess of 70 percent, finding that the Board did not provide adequate reasons or bases for its decision to deny an initial rating in excess of 70 percent disabling for service-connected PTSD.  The Court then remanded the initial rating for PTSD issue to the Board. 

Although it was not a part of the Veteran's appeal to the Court, the May 2012 Board decision remanded the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the RO for additional development.  In a June 2013 rating decision, the RO granted a TDIU, effective June 20, 2006.  The effective date for the TDIU is the same as the effective date for service connection for PTSD.  

In April 2014, following the grant of a TDIU in June 2013 and the Court's December 2013 Memorandum Decision, the Veteran's representative filed a motion to withdraw as representative for cause.  Given the outcome of this appeal and the fact that there are no issues remaining before VA following its resolution, the Board does not rule on the representative's motion because it is rendered moot by the outcome below. 

The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, in March 2014, the Veteran notified the Board, in writing, of his intent to withdraw the appeal of the issue of entitlement to an initial rating in excess of 70 percent for the service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial rating in excess of 70 percent for service-connected PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Initial Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in March 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw the appeal regarding the issue of entitlement to an initial rating in excess of 70 percent for service-connected PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to an initial rating in excess of 70 percent disabling for service-connected PTSD, and the issue is dismissed.


ORDER

The appeal of an initial rating in excess of 70 percent disabling for service-connected PTSD is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


